DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inoue et al. US 2005/0024715.
Regarding claims 1 and 7, Inoue et al. discloses in Fig. 1, a method/apparatus of an optical transmission device comprising: 
an output branching unit (equivalent to coupler 38) that multiplexes and outputs an added main signal (i.e., from 20, 40) and dummy light (i.e., from 30);  

a signal detection unit (equivalent to spectrum analyzer 50) that inputs an optical signal to be output by the output branching unit, detects a wavelength band of an added main signal, and outputs a detection result;  and 
a control unit (equivalent to control terminal 52) that controls the wavelength adjustment unit according to a detection result of the signal detection unit (paragraph 0036). 
 	Regarding claims 2 and 8, Inoue further discloses wherein the signal detection unit monitors a center wavelength and a wavelength band of an added main signal, and outputs the detection result (paragraphs 0042-0044). 
 	Regarding claims 3 and 9, Inoue further discloses  wherein the control unit instructs the wavelength adjustment unit to control a wavelength band of the dummy light according to a detection result of the signal detection unit (paragraph 0036). 
Regarding claim 4, Inoue further discloses wherein the control unit instructs the wavelength adjustment unit to control a wavelength band of the dummy light, and also instructs the output branching unit to change an output state (paragraph 0042).
 	Regarding claims 5 and 10, Inoue further discloses wherein power of dummy light to be output by the output branching unit is controlled according to a detection result of the signal detection unit (paragraph 0037).
 	Regarding claim 6, Inoue further discloses the optical transmission device connected via an optical fiber (paragraph 25 discloses the transmission line 12 is optical transmission line which is inherently fiber line). 

Conclusion
3.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.      Yu et al. U.S. Publication no. 2003/0048508.  Terminal having sub-band substitute signal control in optical communication systems
b.      Kaneko et al. U.S. Publication no. 2014/0286635.  Optical transmission apparatus and dummy light inserting method
c.     Kubo et al. U.S. Publication no. 2001/0048539.  Optical transmission system

4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

DT
1/29/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637